Citation Nr: 0534859	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right eye 
disability manifested by loss of vision.

3.  Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1983 and from May 1997 to August 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a back disability, a right eye disability 
manifested by loss of vision, and a shoulder disability.

The veteran presented testimony at a personal hearing in June 
2002 before a Veterans Law Judge.  A copy of the hearing 
transcript was placed in the claims file.  The veteran was 
advised by letter in October 2005 that the Veterans Law Judge 
who conducted the hearing was no longer employed by the Board 
and the veteran was offered the opportunity to attend another 
hearing.  As advised by the Board, as he has not responded, 
the assumption is that he does not wish to have an additional 
hearing.  

The case was previously before the Board and in a decision 
issued in September 2002 the Board determined that the RO had 
denied entitlement to service connection for a back 
disability in an April 1993 rating decision which was 
unappealed.  The Board determined the evidence submitted 
since the April 1993 decision was new and material and the 
veteran's claim for a back disability was reopened.  There 
was to be further development of the issue.  

In August 2002 the Board undertook development under 
regulations promulgated which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).

The veteran was notified in November 2002 that the Board was 
developing additional evidence concerning his appeal and 
requested that he provide information regarding medical 
treatment for the disabilities claimed.  Additional evidence 
regarding his claimed disabilities was obtained.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.

Although development was initiated by the Board, in 
accordance with the Federal Circuit's decision in Disabled 
American Veterans that invalidated the duty-to- assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in November 2003 so 
that initial consideration of the additional evidence 
obtained would be by the agency of original jurisdiction and 
further development would be completed.

The Board notes that the veteran had also perfected an appeal 
from the September 1999 rating decision on entitlement to 
service connection for bilateral hearing loss.  On remand 
from the Board, in a May 2005 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss.  
Accordingly, this issue is not before the Board.  

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative medical evidence of record 
preponderates against a finding that a low back disorder is 
etiologically related to any incident of service. 

3.  The competent and probative medical evidence of record 
preponderates against a finding that a bilateral shoulder 
disorder is etiologically related to any incident of service.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A chronic acquired bilateral shoulder disorder was not 
incurred in or aggravated by active military service or 
inactive duty training.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and to notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 1999, March 
2004; a rating decision in September 1999; a statement of the 
case in September 1999; and a supplemental statement of the 
case in May 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Factual background  

Service medical records for the veteran's first period of 
service show that at his enlistment examination in November 
1978 a burn scar of the left shoulder was noted that was not 
considered disqualifying.  He had full range of motion.  In 
December 1979 and in July 1980 the veteran denied having any 
medical problems other than treatment for a burn at age 2.  
In September 1983, his medical records were reviewed and a 
determination was made that a medical examination for 
separation was not required.

Post service, in October 1992 the veteran sought entitlement 
to service connection for a back injury that occurred in 
Germany in 1982.  In March 1993, he complained of pain in his 
neck and back.  He denied a recent injury or a known injury.  
The impression was chronic back pain.  The following month he 
was seen for follow-up on back pain and the impression was 
chronic back pain.  

After review of the service medical records, VA outpatient 
treatment reports, and a private chiropractor's report for 
treatment in January 1991 with no diagnosis shown, in an 
April 1993 rating decision, the RO denied entitlement to 
service connection for a back condition.  

In 1995 the veteran joined the National Guard.  On a medical 
history recruiting form in June 1995, the veteran denied back 
trouble, painful joints, loss of movement in any joint, and 
impaired use of his arms.  When examined approximately ten 
days later in June 1995 for entry into the National Guard, 
the veteran denied having any symptoms related to a shoulder 
or back disability.  The examiner noted an extensive burn 
scar of the left upper arm extending over the posterior 
shoulder with no limitation of movement and no problem with 
elevation.  His spine was clinically evaluated as normal.  
His upper extremities were clinically evaluated as normal.  

Medical records received for his period of National Guard 
service from October 1995 to May 1997 show that in October 
1995 he denied any medical problems.  In August 1996, he 
sought treatment for complaints of pain in his left arm with 
rotation due to tightness and pain.  He related that his left 
arm had been jerked back when he jumped from a truck 24 hours 
earlier.  He was in no acute distress.  Range of motion for 
rotation was decreased 10 percent and extension was decreased 
5 percent.  The assessment was muscle strain. 

The veteran re-enlisted in the Army in May 1997 and served 
until August 1998.  In March 1998, he sought treatment after 
falling and landing on his back.  He complained of pain in 
the lumbar region since the fall.  He denied pain on motion 
and his gait was normal.  He denied radicular symptoms or 
bowel/bladder incontinence.  There were no spasms.  The 
assessment was low back pain.  In May 1998 he complained of 
low back pain due to overuse.  There was no traumatic origin 
to his low back pain.  He reported having had approximately 
three to four back attacks over the last six months.  He 
worked as a mechanic and occasionally had low back pain after 
extensive work.  The assessment was low back pain.  

At examination in June 1998, the veteran reported recurrent 
back pain, and swollen or painful joints.  The examiner 
elaborated that the joints complained of were both shoulder 
sockets that were dry sockets that popped and that had 
happened in the National Guard.  The examiner also elaborated 
that the veteran had back pain all the time.  At examination, 
his spine and upper extremities were clinically evaluated as 
normal.  The muscle strength in his left lower extremity was 
4/5.  

VA outpatient treatment records received in July 1999 show 
that the veteran sought treatment in July 1999 after falling 
off a roof.  The records also showed that the veteran had 
previously been in a motor vehicle accident two weeks earlier 
and hurt his neck.  After review of the July 1999 outpatient 
treatment records to include test results, the RO denied the 
claim for a back condition in a September 1999 rating 
decision as the evidence submitted referred to treatment for 
a neck injury sustained in a June 1999 fall off a roof.  

The veteran testified in June 2002 as to the symptoms and 
manifestations of the claimed disabilities.  He testified 
that he had hurt his shoulders while in the National Guard 
during a week-end drill.  To his knowledge, a line of duty 
determination had not been done.  He hurt his back during his 
second enlistment.  After service, he fell off a roof and 
hurt his head, neck, and back.  He also had been in an 
automobile accident but denied having sustained any injuries.  
He described treatment he sought in service and post service.  

VA outpatient treatment records show that the veteran 
periodically complained of back pain, cervical and lower 
back; and shoulder pain.  

X-rays of the lumbosacral spine in July 2001 revealed 
spondylotic changes described as a minor abnormality.  There 
was a minimal wedging deformity of L1 and L2, probably due to 
old trauma.

In October 2001, after a lawn "mover" fell on his head, x-
rays of the thoracic spine revealed minimal wedge deformity 
of lower dorsal and upper lumbar vertebrae, possibly related 
to old trauma, described as minor abnormality.  The 
impression was spondylotic changes of the spine.  X-rays of 
the cervical spine showed degenerative changes seen of the 
cervical spine with demonstration of lordosis.  The 
impression was spondylotic changes of the spine with minor 
abnormality.  The assessment was cervical sprain and low back 
sprain.  

In November 2002, the veteran underwent outpatient surgery 
for excision of a lesion of his right shoulder.  The 
shoulders appeared normal on X-rays in July 2001.

The veteran was afforded a VA orthopedic examination in 
February 2004.  The examiner noted that the veteran's claim 
file was available and reviewed.  The veteran related that 
while on active duty in 1979 he had fallen from a truck and 
injured his lower back.  He was examined, given medication 
for discomfort and returned to duty.  He received similar 
treatment four to five times until his discharge in 1983.  
During his second period of active duty he frequently 
received medication for his discomfort.  Following his second 
discharge in 1998, he had a nonservice injury to his spine 
when he fell from a roof.  He was treated at a VA medical 
facility.  

At the examination, the veteran complained of constant low 
back pain with some relief from medication.  He required no 
assistive aides.  He described various movements that 
aggravated his pain but did not state that there was any 
radiation to his lower extremities.  The clinical findings 
were reported.  X-rays of the lumbosacral spine revealed L1-2 
disk narrowing with spurring at the disk space bilaterally 
and anteriorly.  There appeared to be a possible mild 
compression fracture of L1 which was old.  The remainder of 
the study was normal with disk spaces maintained throughout 
and bone quality was normal.  The diagnosis was status post 
lumbosacral strain, resolved.

The veteran stated that both his shoulders had been involved 
in an August 1996 incident when jumping out of a truck, but 
only his left shoulder was addressed.  He complained of pain 
when moving the joint quickly and when raising his arms above 
shoulder level.  He also noted popping in his shoulder.  The 
examination was limited to the left shoulder and the clinical 
findings were recorded.  The range of motion findings for the 
left shoulder were normal for forward flexion, abduction, and 
external and internal rotation.  He lacked 10 degrees of 
normal motion for adduction.  X-rays taken on the day of the 
examination of the left shoulder revealed no evidence of 
recent or old injury.  The impression was a normal study.  
The diagnosis was status post left shoulder strain, resolved.

The examiner opined that "it is not as least as likely as 
not that any of the findings and disabilities noted above are 
related to any incident of active service and more likely due 
to intercurrent post service and preservice etiology as 
described."  The examiner based his opinion on a 19 year 
history following a service related back injury with no 
documentation made of any bone or disk injury followed by the 
veteran's falling from a roof, a much more violent nonservice 
connected injury which required neurosurgical consultation.  

The examiner further opined that the restriction of motion of 
the left shoulder was due to a pre-existing extensive skin 
scarring sustained as an infant.  Although crepitus was 
noted, the veteran had no clinical signs of any rotator cuff 
tear or impingement.  


IV.  Analysis

The veteran contends that he currently suffers from a back 
disability that is related to his active military service.  
The veteran first claimed that he injured his back during his 
first period of service.  Service medical records for this 
period are negative for any complaints, findings or diagnosis 
of a back disability.  In addition, when he was examined in 
June 1995 for entrance into the National Guard he denied 
having any symptoms related to a back disability and the 
evaluation of his spine was normal.  In October 1995 he 
denied any medical problems.  During his second period of 
service, he did seek treatment for his back in March 1998 and 
in May 1998 which was assessed as low back pain at both 
visits.  However, a chronic back condition was not shown in 
service as his spine was clinically evaluated as normal at 
the separation examination.  

Evidence of record shows that post service the veteran was in 
an automobile accident in 1999; approximately two weeks later 
in July 1999, he fell off a roof and hurt his neck and back; 
and in October 2001, he suffered low back sprain after an 
accident.  Periodically he was seen at a VA medical facility 
for complaints of back pain.  

With regard to his shoulder disability, the veteran contends 
that both shoulders were injured during a weekend drill in 
the National Guard.  Medical evidence of record shows that in 
August 1996 he sought treatment for an injury to his left arm 
which was assessed as muscle strain.  The veteran did not 
think that a line of duty determination was made and such a 
determination is not of record.  Even assuming for the 
purposes of this decision, that the veteran's left shoulder 
was injured in the line of duty during a weekend drill for 
the National Guard, a chronic left shoulder disorder was not 
shown.  The records show treatment for an acute injury of the 
left shoulder in August 1996.  In addition, there were no 
complaints, findings or diagnosis of a right shoulder injury 
at that time.  The veteran subsequently re-enlisted and at 
the June 1998 separation examination from his second period 
of service he complained of problems with both shoulder 
sockets.  However, a chronic shoulder condition was not shown 
in service as his upper extremities were clinically evaluated 
as normal at the June 1998 separation examination.  Post-
service x-rays in July 2001 revealed the shoulders appeared 
normal and an x-ray of the left shoulder in February 2004 was 
a normal study.  

At a February 2004 VA examination, the VA examiner reviewed 
the entire claims folder to include service medical records 
and VA treatment records and conducted a thorough examination 
of the veteran.  The examiner found that the back pain 
appeared to be the result of a fall from the roof and the 
limitation of motion of the left shoulder, only slight 
limitation of adduction, appeared to be the result of a pre-
existing extensive skin scarring sustained as an infant.  
Although the examiner only provided clinical findings for the 
left shoulder, VA is not obligated to provide a medical 
examination for the right shoulder when, as in this case, the 
evidence of record does not establish that the veteran 
suffered a right shoulder injury in service, as the Board 
finds that the evidence of injury at the time is more 
probative than the veteran's recollection some years later; 
and, in addition, there is no medical evidence of a current 
right shoulder disability.  See 38 C.F.R. § 3.159 (2005).  As 
stated above, the VA examiner opined that based upon the 
medical evidence present in the file, symptoms with regard to 
the spine and left shoulder were more likely than not related 
to intercurrent post service and pre-service etiology.  It 
appears that the VA examiner's opinion was based on review of 
the claims file and sound medical judgment.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a current chronic 
acquired low back disability or a current chronic acquired 
bilateral shoulder disability that began during service or is 
related to a service-connected disability.  The documentary 
record is of high probative value.  There is no competent 
medical evidence that the veteran currently has residuals of 
lumbosacral strain or residuals of left shoulder strain which 
have been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any current back or shoulder 
disorder and any continuity of symptomatology asserted by the 
veteran.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

We do recognize that the veteran sincerely believes that he 
has a current lumbosacral spine disorder and bilateral 
shoulder disorder attributable to his service, but there is 
no evidence of record that he has any specialized medical 
knowledge.  He is competent, as a layman, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, lay individuals are not 
considered competent to offer medical opinions or diagnoses, 
and statements to that effect do not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between a back disorder diagnosed as 
status post lumbosacral strain, resolved, and a shoulder 
disability diagnosed as status post left shoulder strain, 
resolved; or of claimed continuity of symptomatology 
demonstrated since he left service.   

Moreover, we find a lack of competent medical evidence to 
warrant a favorable decision for service connection on a 
direct basis for VA disability compensation.  The Board is 
not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  The evidence of record lacks competence medical 
evidence to demonstrate that the veteran has a lumbosacral 
disability related to his periods of active military service; 
or a bilateral shoulder disability related to his periods of 
active military service or related to inactive duty training.  
The preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
appellant has a lumbosacral disability or bilateral shoulder 
disability related to service or any incident thereof.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed current low back disorder and bilateral 
shoulder disorder are related to any incident during service.  
Thus, the preponderance of the evidence is against granting 
service connection.  Since the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim for entitlement to service 
connection for a chronic acquired low back disorder and a 
chronic acquired bilateral shoulder disorder must be denied.




ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.

Entitlement to service connection for a chronic acquired 
bilateral shoulder disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000); 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 2005).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

The veteran is also seeking entitlement to service connection 
for a right eye disability manifested by loss of vision.  The 
Board, in November 2003, remanded this issue for further 
development.  The veteran was to have been afforded a VA 
examination of his eyes and a medical opinion was to have 
been obtained.  The veteran was examined in February 2004, 
however, a medical opinion was not provided.  The evidence of 
record shows that, approximately two weeks after the 
examination, the examiner reviewed the claims file and wrote 
an addendum.  The diagnoses were glaucoma suspect, mild 
cataracts, myopic astigmatism and presbyopia.  The examiner 
referred to testimony provided by the veteran in June 2002 
that, referring to his right eye, when he was growing up he 
had been told that he had a lazy eye.  The impression 
provided by the examiner was that it appeared that the 
veteran likely had a lazy (amblyopic) right eye prior to 
entering active military service by his own admission when he 
referred to growing up.  This does not adequately address the 
instructions presented in the Remand.  

Although there is some indication that the veteran failed to 
report for an eye examination in April 2005 and the request 
was cancelled in April 2005, there is no documentation of 
record of notice to the veteran of the scheduling of an eye 
examination in April 2005.  Accordingly, the issue is to be 
remanded for compliance with the Remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Court held that 
where remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:


1.  Request that an ophthalmologist or other 
appropriate specialist review the claims file 
to determine the nature, extent, etiology, and 
date of approximate onset of any right eye 
disability manifested by loss of vision which 
may be present as opposed to refractive error 
which is not considered to be a disease or 
injury for compensation purposes.  The claims 
file and a separate copy of this remand must 
be made available to the reviewer for review 
of pertinent aspects of the veteran's service 
and medical history, and the report should 
indicate whether such review was performed.

The medical reviewer should specifically note 
whether there is any right eye pathology with 
loss of vision attributable to the appellant's 
periods of active duty from November 1978 to 
September 1983 and/or from May 1997 to August 
1998.  The reviewer should express an opinion 
as to whether any of the veteran's eye 
conditions are related to the aging process.

In the alternative the reviewer is requested 
to provide an opinion regarding the following 
questions:  (1) In the absence of medical 
records showing treatment for, or a diagnosis 
of a right eye disability prior to service, 
does the evidence conclusively establish that 
the veteran had a chronic right eye disability 
with loss of vision upon entering service; (2) 
if so, was there a worsening of the veteran's 
right eye disability with loss of vision 
during service; and (3) if so, is there clear 
and unmistakable evidence that the increase in 
severity was not due to the "natural progress" 
of the preservice right eye disability with 
loss of vision; (4) did the right eye symptoms 
in service render the veteran more susceptible 
to right eye symptoms later; and (5) could a 
worsening of the condition reasonably have 
been expected to have been found at the time 
of separation.  The medical specialist should 
provide a rationale for all opinions and 
conclusions expressed.

The determination as to whether an additional 
examination is necessary is left to the 
medical specialist.  

2.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the May 2005 supplemental 
statement of the case.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


